                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION


 BRENNAN M. GILMORE,                                   CASE NO.: 3:18-cv-00017-NKM-JCH

        Plaintiff

        v.

 ALEXANDER JONES, et al.,                              MOTION FOR SANCTIONS FILED
                                                       BY    DEFENDANTS       HOFT,
        Defendants                                     STRANAHAN,        CREIGHTON,
                                                       WILBURN,   HICKFORD,    AND
                                                       WORDS-N-IDEAS, LLC.


       NOW COME Defendants Hoft, Stranahan, Creighton, Wilburn, Hickford, and Words-N-

Ideas, LLC, by their counsel Aaron J. Walker, Esq., in the above-styled case for the sole purpose

of filing this motion for sanctions, without waiving any rights of jurisdiction, notice, process,

joinder, or venue. They pray that this Court issues an order granting monetary sanctions against

the Plaintiff or his counsel pursuant to Fed. R. Civ. P. 11(c). The grounds and basis for this motion

are set forth in more detail in the accompanying Brief in Support of the Joint Motion for Sanctions

of Defendants Hoft, Stranahan, Creighton, Wilburn, Hickford, and Words-N-Ideas, LLC.
                                               Respectfully submitted,


                                                 s/ Aaron J. Walker
                                               Aaron J. Walker, Esq.
                                               Attorney for Defendants Hoft, Stranahan, Creighton,
                                                       Wilburn, Hickford and Words-N-Ideas, LLC
                                               Va Bar# 48882
                                               7537 Remington Road
                                               Manassas, Virginia 20109
                                               (703) 216-0455
                                               AaronJW72@gmail.com



                                  CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the
United States District Court for the Western District of Virginia on October 10, 2018. Participants
in the case who are registered for electronic filing will be served automatically.
       Further, in compliance with Fed. R. Civ. P. 11(c)(2), I served the foregoing on opposing
counsel by electronic mail, pursuant to their consent under W.D. Va. Gen. R. 7(h). This service
occurred on September 19, 2018, more than 21 days before filing the foregoing with this Court,
giving the Plaintiff an opportunity to rectify their errors. If this is filed with the court, this is
because the Plaintiff has not rectified the errors identified by the attached brief.



                                                 s/ Aaron J. Walker




                                                  2
